Citation Nr: 0102522
Decision Date: 01/29/01	Archive Date: 03/12/01

DOCKET NO. 96-47 768               DATE JAN 29, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for chronic low back pain.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for Klinefelter's Syndrome.

5. Entitlement to an increased for mixed vascular and tension-type
headaches, currently evaluated as 50 percent disabling.

6. Entitlement to a compensable for bilateral ureteroceles and
diverticulum, left ureter.

7. Entitlement to a total disability evaluation based on individual
unemployability (TDIU).

REPRESENTATION

Appellant represented by: R. Edward Bates, Attorney

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1986 to
December 1995.

This matter arises from a rating decisions rendered by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana. In August 1996, the RO denied claims of
entitlement to service connection for bilateral chondromalacia
patella, chronic low back pain, right shoulder impingement,
residuals, left shoulder injury and Klinefelter's Syndrome, and
granted service connection for mixed vascular and tension-type
headaches (evaluated as 30 percent disabling) and bilateral
ureteroceles and diverticulum, left ureter (evaluated as
noncompensable). The veteran has appealed all denials of service
connection, as well as the issues of entitlement to higher ratings
for his mixed vascular and tension-type headaches, and bilateral
ureteroceles and diverticulum, left ureter. In March 1999, the RO
denied a claim of entitlement to TDIU. The veteran has appealed the
denial of TDIU. The Board notes that in its March 1999 decision,
the RO increased the evaluation for mixed vascular and tension-type
headaches to 50 percent. However, since this increase did not
constitute a full grant of the benefit sought, the higher rating
issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35,
39 (1993).

In March 1999, the Board denied claims of entitlement to service
connection for a right knee disorder and a right shoulder disorder.
The Board remanded the claims for a left knee disorder, chronic low
back pain, a left shoulder disorder and

2 -

Klinefelter's syndrome, and the claims for higher ratings for mixed
vascular and tension-type headaches and bilateral ureteroceles and
diverticulum, left ureter, for a determination as to whether timely
appeals had been filed. In April 1999, the RO determined that
timely appeals had been filed as to all claims.

The veteran's claims of entitlement to service connection for a
left knee disorder, low back pain, a left shoulder disorder and
Klinefelter's Syndrome, and entitlement to TDIU, are the subject of
the REMAND portion of this decision.

FINDINGS OF FACT

1. Between December 4, 1995 and March 4, 1999, the veteran's mixed
vascular and tension-type headaches are manifested by the need for
daily medication, but are productive of less than very frequent,
completely prostrating and prolonged attacks productive of severe
economic inadaptability.

2. As of March 4, 1999, the veteran's mixed vascular and tension-
type headaches are not.shown to have resulted in frequent
hospitalization or unemployability; the veteran's disability
picture does not present an exceptional and unusual disability
picture which renders impracticable the application of the regular
schedular standards.

3. The veteran's bilateral ureteroceles and diverticulum, left
ureter, are asymptomatic and is not shown to be produce of
ascertainable functional impairment.

CONCLUSIONS OF LAW

1. For the period prior to March 4, 1999, the schedular criteria
for an evaluation in excess of 30 percent for mixed vascular and
tension-type headaches have not been

- 3 -

met. 38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 C.F.R. 4.1-4.14,
4.124a, Diagnostic Code 8100 (2000).

2. As of March 4, 1999, the schedular criteria for an evaluation in
excess of 50 percent for mixed vascular and tension-type headaches
have not been met. 38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38
C.F.R. 4.1-4.14, 4.124a, Diagnostic Code 8100 (2000).

3. The schedular criteria for a compensable evaluation for
bilateral ureteroceles and diverticulum, left ureter, have not been
met. U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 C.F.R. 4.1-4.14,
4.114a, 4.114b, Diagnostic Codes 7509, 7511 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been
properly and sufficiently developed and that no further assistance
to the veteran is required in order to comply with the duty to
assist laid out by the "Veteran's Claims Assistance Act of 2000,"
Pub. L. No. 106-475, 3(a), 114 Stat. 2096 (2000)(to be codified as
amended at 38 U.S.C.A. 5103-5103A). In this regard, all known
medical records were obtained and are part of the case file. In
addition, the veteran has been afforded VA examinations in
connection with his claims.

The veteran has appealed the issues of entitlement to higher
ratings for his service- connected mixed vascular and tension-type
headaches and his bilateral ureteroceles and diverticulum, left
ureter. More specifically, the veteran is appealing the original
assignments of disability evaluations following an award of service
connection. See 38 U.S.C.A. 5107(a); Shipwash v. Brown, 8 Vet. App.
218, 224 (1995). In such cases it is not the present level of
disability which is of primary importance, but rather the entire
period is to be considered to ensure that consideration is given to
the possibility of staged ratings; that is, separate ratings for
separate periods of time based on the facts found. See Fenderson v.
West, 12 Vet. App. 119, 126 (1999).

4 -

The Board also notes that with regard to effective dates of the
award of compensation, the veteran's last day of service was
December 3, 1995, and that his claim was received within one year
of separation from service.

Disability ratings are determined by applying the criteria set
forth in the Schedule for Rating Disabilities, which is based on
the average impairment of earning capacity. Individual disabilities
are assigned separate diagnostic codes. See 38 U.S.C.A. 1155; 38
C.F.R. 4.1 (2000). Where there is a question as to which of two
disability evaluations shall be applied, the higher evaluation will
be assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. See 38 C.F.R. 4.7. In every instance where the
schedule does not provide a zero percent evaluation for a
diagnostic code, a zero percent evaluation shall be assigned when
the requirements for a compensable evaluation are not met. See 38
C.F.R. 4.31.

A. Mixed Vascular and Tension-type Headaches

In August 1996, the RO granted service connection for the veteran's
mixed vascular and tension-type headaches, evaluated as 30 percent
disabling, and assigned an effective date of December 4, 1995. In
March 2000, the RO increased the veteran's evaluation to 50
percent, and assigned an effective date of March 4, 1999.
Accordingly, the issue is whether a rating in excess of 30 percent
for headaches is warranted prior to March 4, 1999, and whether a
rating in excess of 50 percent is warranted for any period from
March 4, 1999 to the present.

Under 38 C.F.R. 4.124a, Diagnostic Code 8100, a 30 percent
evaluation will be assigned for migraine headaches resulting in
characteristic prostrating attacks occurring on an average once a
month over the prior several months. A 50 percent evaluation will
be assigned for migraine headaches with very frequent completely
prostrating prolonged attacks productive of severe economic
inadaptability. The 50 percent rating is the maximum rating
allowable under Diagnostic Code 8100.

5 -

The veteran's service medical records include a Physical Evaluation
Board report, dated in June 1998, which indicates that he was
determined to be unfit for service due to chronic migraine
headaches.

The post-service evidence includes the veteran's claim, received in
April 1996, which shows that he left the section pertaining to
employment history blank. An April 1996 VA general medical
examination shows that he reported that he was unemployed, and that
he had headaches three times a week for about two hours. He stated
that he was taking Elavil for his headaches. The relevant diagnosis
was headaches. An April 1996 VA neurological examination report
shows that the veteran complained of almost continuous headaches
with occasional periods of a few hours of relief, as well as
occasional nausea. He stated that he continued to do his routine
work even when he had headaches, but two to three times per week he
had to lie down for four to six hours. On examination, sensory was
intact, cranial nerves were normal, and deep tendon reflexes were
normal. There were no tics or paramyoclonus complex, chorea or
choreiform disorders. The diagnosis was chronic mixed vascular and
tension type headache.

VA outpatient treatment records, dated between 1995 and 1998, show
occasional treatment for migraine headaches, and that a number of
medications were evaluated. A magnetic resonance imaging (MRI)
report, dated in May 1997, was unremarkable.

A report from IFH, dated in October 1997, notes that the veteran
was alleging disability due to conditions that included chronic
migraine headaches, and that he took Elavil 50 milligrams (mg.)
nightly to help him sleep. He reported that a number of diagnostic
tests, to include an electroencephalogram (EEG), MRI, and a
computerized tomography (CT) scan, had been negative. On
examination, he had nausea. The head was normocephalic and
atraumatic. Cranial nerves were intact, and muscle strength and
tone were 5/5, with no atrophy. There were no sensory deficits.
Grip strength was 5/5, with good finger manipulative abilities. The
impressions included migraine headaches, severe, chronic.

6 -

An MRI report from the University of Chicago, dated in January
1998, notes that the brain had three punctate areas of abnormal
signal on proton density and T2 weighted images in the high right
parietal white matter, which could conceivably represent the deep
portion of the gyri, and that although it was less likely, tiny
foci of demyelination could not be excluded.

Based on a thorough review of the evidence, the Board finds that
the preponderance of the evidence is against an evaluation in
excess of 30 percent for the veteran's headaches, prior to March 4,
1999. Specifically, there is insufficient objective evidence to
show that the veteran had very frequent, completely prostrating and
prolonged attacks (of migraine headaches) productive of severe
economic inadaptability during the relevant time period. In this
regard, there is no medical or employment evidence of record to
substantiate a conclusion that his headaches were productive of
severe economic inadaptability. Based on the foregoing, the Board
concludes that the preponderance of the evidence shows that a 50
percent rating for the veteran's migraine headaches is not in
order. Accordingly, an evaluation in excess of 30 percent for
headaches, prior to March 4, 1999, is not warranted.

In March 2000, the RO increased the veteran's evaluation for his
headaches to 50 percent, and assigned an effective date of March 4,
1999. With regard to whether a rating in excess of 50 percent is
warranted for the period beginning March 4, 1999, a VA neurological
report, dated in March 1999, shows that the veteran was examined on
March 4, 1999. He complained of almost daily headaches which often
lasted the entire day. He reported that there may be some nausea or
dizziness. He denied vomiting of photophobia. His headaches may be
triggered by odors. Relieving factors included quiet and a dark
room. He rated his average headache as 8 out of 10 on an intensity
scale. He complained that his headaches were so severe that three
times a week he was prevented from doing anything. He was taking
Nortriptyline for headaches and fibromyalgia. On neurological
examination, the veteran was alert and oriented, and attention to
language and memory were intact. Visual fields were full.
Sensations in the face were fully intact. Motor examination
revealed normal tone and strength throughout. Fine movements were
equal bilaterally. Reflexes were diminished 1+ throughout and
symmetric. Gait had a

- 7 -

normal base. The assessment was mixed headache disorder, with both
migraine and tension type qualities.

Records from Brian A. Crumb, M.D., dated in May 1999, and a June
1999 letter, show that the veteran sought treatment for about ten
"spells" over nine months involving a loss of vision. With regard
to his headaches, Verapamil was recommended three times per day.
Strength, sensation, reflexes, gait, coordination, tone and
alternating motion rates were all within normal limits. The
etiology of the transient vision loss was thought to be
cerebrovascular ischemia, a structural lesion of the occipital
lobes, migraine, or a seizure disorder. Of particular note, Dr.
Crum noted that the veteran's migraines were stable, even though he
had been non- compliant with his medication (Nortriptyline). The
diagnoses included transient binocular blindness, likely migraine
equivalent, migraine headaches, gastroesophageal reflux disease,
and fibromuscular dysplasia.

The Board finds that a rating in excess of 50 percent for the
veteran's headaches is not warranted as of March 4, 1999.
Initially, the Board observes that under Diagnostic Code 8100, a 50
percent evaluation is the maximum allowed. This rating anticipates
that the veteran will experience very frequent, completely
prostrating and prolonged attacks productive of severe economic
inadaptability.

Given the foregoing, the RO has considered the issue of entitlement
to an extraschedular evaluation for the veteran's service-connected
atypical migraine headaches under the provisions of 38 C.F.R.
3.321(b)(1). In the exceptional case where schedular evaluations
are found to be inadequate an extraschedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability may be awarded. A
finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards is
the governing norm in an exceptional case. See 38 C.F.R.
3.321(b)(1).

8 -

In this case, the veteran has not required frequent hospitalization
for his headaches, and the Board finds that the medical evidence is
insufficient to show that the veteran is unemployable due to his
headaches. With regard to examination findings, the March 1999 VA
examination report shows that the veteran was shown to have
unremarkable neurological, motor and sensory examinations. Dr.
Crum's records note reports of a transient loss of vision of
uncertain etiology, occurring on about a monthly basis. However, he
described the veteran's migraine headaches as "stable." In summary,
there is no competent medical evidence of record that reflects that
the veteran is unemployable as a result of his headaches, nor is
there any competent medical evidence which makes a finding that the
veteran experiences headaches which could be described as of a
greater degree than very frequently occurring and completely
prostrating and prolonged that are productive of severe economic
inadaptability. In addition, there is no competent medical evidence
that indicates that the veteran's headaches result in marked
interference with employment of a degree that is greater than that
anticipated by the 50 percent evaluation assigned under Diagnostic
Code 8100. In reaching this decision, the Board has considered a
notation in the March 1999 VA neurological report, in which the
examiner stated, "Severe headaches certainly can contribute to
unemployability due to missed work." However, the Board finds that
this notation, when read in context, is too speculative to warrant
referral for a rating in excess of 50 percent. In this regard, the
examiner's wording is general and nonspecific in nature, and there
is no indication in the report that the veteran reported to the
examiner that he had missed work due to his headaches. Furthermore,
this notation is unaccompanied by a rationalized explanation, or
citation to clinical findings or the veteran's employment history.
In light of the above analysis, the Board concludes that a
preponderance of the evidence is against the assignment of an
extraschedular evaluation that would be greater than the 50 percent
schedular evaluation that has been assigned. See 38 C.F.R.
3.321(b)(1).

Based on the foregoing, the Board finds that a rating in excess of
30 percent prior to March 4, 1999, and a rating in excess of 50
percent as of March 4, 1999, is not warranted. See 38 C.F.R.
3.400(b)(2)(1).

- 9 -

B. Bilateral Ureteroceles and Diverticulum, Left Ureter

The veteran's service-connected bilateral ureteroceles and
diverticulum, left ureter, has been rated by the RO as
noncompensably disabling with an effective date of December 4,
1995. The RO has rated this disability by analogy to 38 C.F.R.
4.114b, Diagnostic Code 7511 (stricture of ureter). See 38 C.F.R.
4.20. Under Diagnostic Code 7511, stricture of the ureter is rated
as hydronephrosis under Diagnostic Code 7509, except if recurrent
stone is present. Under 38 C.F.R. 4.114b, Diagnostic Code 7509,
hydronephrosis with only an occasional attack of colic, not
infected and not requiring catheter drainage, warrants a 10 percent
rating.

A VA general medical examination report, dated in April 1996, is
remarkable for a reported history of a kidney infection in 1988,
accompanied by blood in the urine and dysuria, which resolved with
medication. The relevant diagnosis was history of hematuria
subsequently diagnosed as kidney infection.

A VA genitourinary examination report, dated in March 1999, shows
that the veteran reported a history of urinary tract infections
times two (1989 and 1997), including one episode of pyelonephritis
in 1997. He had no complaints of urinary tract infections, burning,
blood in urine, or frequency. He stated that he had never had
stones. He denied incontinence and impotence. Genitourinary
examination ,was remarkable for significantly smaller than
averaged-sized testicles with no masses or tenderness. The
diagnoses included left ureterocele/diverticula, urinary tract
infections times two, including one pyelonephritis, and infertility
secondary to low sperm count/small testicles.

The Board has determined that the preponderance of the evidence is
against the claim for a compensable rating for the veteran's
bilateral ureteroceles and diverticulum, left ureter. In this case,
the Board initially notes that although the veteran reported a
history of a urinary tract infection, and pyelonephritis, in 1997,
there is no medical evidence of such conditions, and to the extent
that the examiner recorded such symptoms in the March 1999 VA
genitourinary examination report, this notation is "by history"
only, and is therefore not evidence of current

- 10-

symptomatology. In addition, the veteran's VA examination reports
show that there is no evidence of hydronephrosis, colic or
infection. Therefore, a compensable rating is not warranted under
Diagnostic Code 7509.

The Board has considered the possibility that a higher rating may
be warranted by rating this disability under another diagnostic
code. However, the Board's review of the medical evidence shows
that the evidence is insufficient to warrant a compensable rating
based on renal dysfunction, voiding dysfunction, urinary frequency,
obstructed voiding or urinary tract infections, see 38 C.F.R.
4.115, 4.115b, or any other symptomatology as provided for under
Diagnostic Codes 7500-7542. Therefore, a compensable rating is not
warranted under any other Diagnostic Code.

The Board has carefully considered the veteran's contentions that
his disability has worsened. However, we find that the objective
manifestations in the record do not support the veteran's
contentions of entitlement to a compensable rating. Based on the
foregoing, the Board finds that a compensable rating is not
warranted for any time for the period from December 4, 1995 to the
present.

C. Conclusion

The Board has determined that higher evaluations are not warranted
for the veteran's service-connected mixed vascular and tension-type
headaches, and his bilateral ureteroceles and diverticulum, left
ureter. To that extent, the written testimony of the veteran as to
an increased level of severity of the disabilities at issue is
unsupported. As such, higher schedular evaluations are not for
assignment.

In reaching these decisions, the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the appellant's claims, the doctrine is not for
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Prior to March 4, 1999, a rating in excess of 30 percent for mixed
vascular and tension-type headaches is denied.

As of March 4, 1999, a rating in excess of 50 percent for mixed
vascular and tension-type headaches is denied.

A compensable rating for bilateral ureteroceles and diverticulum,
left ureter is denied.

REMAND

With respect to the veteran's claims for service connection, the
Board notes that on November 9, 2000, the President signed the
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-475
(2000) (to be codified at 38 U.S.C. 5100-5103A, 5106-7, 5126) (the
"Act"), which eliminated the requirements for a "well grounded
claim" and substantially modified the circumstances under which
VA's duty to assist claimants applies, and how that duty is to be
discharged. The new law affects claims pending on or filed after
the date of enactment (as well as certain claims which were finally
denied during the period from July 14, 1999 to November 9, 2000).
Changes potentially relevant to the veteran's appeal include the
establishment of specific procedures for advising the claimant and
his or her representative of information required to substantiate
a claim, a broader VA obligation to obtain relevant records and
advise claimants of the status of those efforts, and an enhanced
requirement to provide a VA medical examination or obtain a medical
opinion in cases where such a procedure is necessary to make a
decision on a claim.

A review of the file leads the Board to conclude that, at the very
least, a VA examination is required. In this regard, while the
veteran was afforded a VA

- 12 -

examination in April 1996 shortly following his separation from
service it is not clear whether the veteran's claim file was
available for review.

With respect to the claim for service connection for Klinefelter's
syndrome, the veteran's service medical records include a November
1986 entrance examination report which is silent as to
Klinefelter's syndrome, and shows that his genitourinary system was
clinically evaluated as normal. Service medical records, dated in
1988 and 1989, show that the veteran was noted to have atrophic
testes and azoospermia. These records indicate that lie was
diagnosed with Klinefelter's syndrome in about October 1988, after
karyotype testing. Subsequently dated service medical records, to
include a report from a Physical Evaluation Board, dated in 1998,
contain diagnoses of Klinefelter's syndrome.

In a precedent opinion, the VA's Office of General Counsel (GC)
examined the issue of whether service connection may be granted for
disorders of congenital or developmental origin. As a starting
point, the GC noted that the issue of service connection for
developmental conditions is governed by 38 C.F.R. 3.303(c) and 4.9.
Under 38 C.F.R. 3.303(c), congenital or developmental defects,
refractive error of the eye, personality disorders and mental
deficiency as such are not diseases or injuries within the meaning
of applicable legislation. Under 38 C.F.R. 4.9, mere congenital or
developmental defects, absent displaced or supernumerary parts,
refractive error of the eye, personality disorders, and mental
deficiency are not disease or injuries within the meaning of
applicable legislation for disability compensation purposes.

With regard to congenital or developmental defects, GC has defined
a "defect" as an imperfection or structural abnormality or
condition which is more or less stationary in nature. See
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). The General Counsel
held that although service connection may not be granted for a
defect, service connection may be granted for a disability which is
shown by the evidence to have resulted from a defect which was
subject to a superimposed disease or injury during service.
Therefore, more than an increase in severity during service is
required to warrant a grant of service connection. Id.

13 -

The term "disease" had been defined as "any deviation from or
interruption of the normal structure or function of any part, organ
or system of the body that is manifested by a characteristic set of
symptoms and signs and whose etiology, pathology, and prognosis may
be known or unknown." Id. Service connection may be granted for a
congenital disease on the basis of aggravation (as opposed to the
natural progress of the disease) primarily because they are subject
to improvement or deterioration. Id.; see also 38 U.S.C.A. 1153; 38
C.F.R. 3.306; Monroe v. Brown, 4 Vet. App. 513 (1993).

For a showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word chronic. See 38 C.F.R. 3.303(b).

In this case, the claims file does not currently contain an opinion
as to whether Klinefelter's syndrome is a congenital disease or
defect. If Klinefelter's syndrome is considered a defect, there is
no opinion as to whether such defect was subject to a superimposed
disease or injury during service. If Klinefelter's syndrome is
considered a congenital disease, there is no opinion as to whether
such disease had its inception in service, and whether such disease
was aggravated by service. Therefore, the Board has determined that
a remand is required so that an opinion on these questions may be
obtained.

Finally, as the outcome of the claim of entitlement to service
connection for Klinefelter's syndrome could have a significant
impact on the outcome of the issue of entitlement to TDIU, these
issues are considered inextricably inter-twined, and must be
decided together. See Harris v. Derwinski, 1 Vet. App. 180, 183
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Therefore, in order to give the veteran every consideration with
respect to the present appeal, and to ensure compliance with the
Veterans Claims Assistance Act

14 -

of 2000, it is the Board's opinion that further development of the
case is necessary. Accordingly, this case is REMANDED for the
following action:

1. The veteran should be afforded an examination of his low back,
left knee and left shoulder to ascertain the nature, severity, and
etiology of any disorders that may be present. Any and all
indicated evaluations, studies, and tests deemed necessary by the
examiner should be accomplished. The examiner is requested to
report complaints and clinical findings in detail and clinically
correlate the complaints and clinical findings to a diagnosed
disorder. The examiner is further requested to review all pertinent
records associated with the claims file, including service medical
records and medical records dated following service, and based on
this review and the findings of the examination, offer comments and
an opinion as to whether any currently diagnosed low back, left
knee and left shoulder disorders are causally or etiologically
related to symptomatology show in service medical records. Since it
is important "that each disability be viewed in relation to its
history[,]" 38 C.F.R. 4.1 (2000), copies of all pertinent records
in the veteran's claims file or, in the alternative, the claims
file, must be made available to the examiner for review.

2. The veteran should be afforded an examination by an appropriate
physician to ascertain the nature, severity, and etiology of any
Klinefelter's syndrome that may be present. Any and all indicated
evaluations, studies, and tests deemed necessary by the examiner
should be accomplished. The examiner, after the examination and a
review of the medical records contained in the

- 15 -

veteran's claims folder, should respond to the following questions:
(a) Does the veteran have Klinefelter's syndrome? (b) If the
veteran has Klinefelter's syndrome, is this a congenital or a
developmental defect, or a congenital disease? (c) If Klinefelter's
syndrome is a congenital defect, was the veteran's Klinefelter's
syndrome subject to a superimposed disease or injury during the
veteran's service? (If so, the examiner is requested to quantify
the degree of additional disability to the Klinefelter's syndrome
resulting from the superimposed disease or injury.) (d) If
Klinefelter's syndrome is a congenital disease, did the veteran's
Klinefelter's syndrome chronically worsen or increase in severity
during service? (If Klinefelter's syndrome chronically worsened or
increased in severity during service, the examiner is requested to
quantify the degree of additional disability to the Klinefelter's
syndrome resulting from aggravation). Since it is important "that
each disability be viewed in relation to its history [,]" 38 C.F.R.
4.1 (2000), copies of all pertinent records in the veteran's claims
file or, in the alternative, the claimed must be made available to
the examiner for review.

3. The RO also is requested to review the entire file and undertake
any additional development necessary to comply with he Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to be
codified at 38 U.S.C. 5100-5103A, 5106-7, 5126).

4. When the development requested has been completed, the case
should again be reviewed by the RO on the basis of the additional
evidence. All applicable

- 16 -

law and regulations should be considered, including the precedent
opinions of the VA General Counsel numbered 67-90 and 82-90. If the
benefits sought are not granted, the veteran and his representative
should be furnished a Supplemental Statement of the Case, and be
afforded a reasonable opportunity to respond before the record is
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time. The veteran is
free to submit any additional evidence and/or argument he desires
to have considered in connection with his current appeal. No action
is required of the veteran until he is notified.

RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals

17 -



